 
[sec-compliance.jpg]
AGREEMENT FOR PURCHASE AND SALE OF ASSETS
 
This Agreement ("Agreement") is made as of October 1, 2010, by and between Surge
Global Energy Inc., a Delaware corporation ("Buyer"), and David McGuire, an
individual dba SEC-Compliance, and SEC-Compliance, Inc. (“Seller”) with
reference to the following facts:
 
A.  
Seller owns the assets of SEC Compliance and all of the shares of SEC
Compliance, Inc.

 
B.  
Buyer desires to purchase from Seller and Seller desires to sell to Buyer, on
the terms and subject to the conditions contained in this Agreement, all of  the
assets set forth herein.

 
  C.. Buyer acknowledges that Seller will suffer damages if the transactions
contemplated by this Agreement are not consummated


THEREFORE, the parties hereto agree as follows:
 
 1.  Transfer of Assets. Subject to the terms and conditions set forth in this
Agreement, Seller and agrees to sell, convey, transfer, assign, and deliver to
Buyer, and Buyer agree to those assets (the "Assets") listed on Schedule A
hereto.
 
 2.  Consideration for Transfer. The consideration for the transfer of the
Assets shall be One Hundred Thousand Dollars ($100,000.00) plus Five Million
(5,000,000) shares of common stock of Buyer (collectively, the Purchase Price).
 
(a) as a deposit on its purchase of the Assets from Seller, Buyer has previously
delivered a cash deposit in the amount of Twenty Thousand Dollars 20,000.00) in
the form of a wire transfer directly to Seller (the Deposit"). In the event that
this transaction does not close, Buyer shall be entitled to the return
of  $18,000.00  of this deposit.
 
(b) As payment for the transfer of the Assets by Seller to Buyer, Buyer shall
deliver to Seller at the closing, in accordance with the provisions of paragraph
13, the following:
 


          (i) (Buyers' secured installment promissory note ("Secured Note"), in
the principal amount of Eighty Thousand Dollars ($80,000), dated as of the
closing date. The Secured Note shall be in the form of Exhibit A, and:. and
shall be secured by a lien on all of the Assets set forth in Schedule A pursuant
to a Security Agreement in the form of Exhibit B, including filings as are
necessary to perfect such security interest; and    

 
  (ii)  
Stock certificates in Seller’s name representing Five Million (5,000,000) shares
of common stock of Buyer.

 
         4.     Reserved

         5.     Taxes and Fees.

(a)    Buyer shall pay all sales and use taxes arising out of the transfer of
the Assets.  Buyer shall not be responsible for any income, sales,  business,
occupation, withholding, or similar tax, or any taxes of any kind related to any
period before the closing date, unless specifically assumed as a liability by
Buyer pursuant to this Agreement.


(b)    Buyer shall issue to Seller a Form 1099 for the year ended  December 31,
2010 for the value of the assets purchased by Buyer and Seller shall be
responsible for all Federal and State income taxes thereon.
 
 6.     Representations and Warranties of Seller. Seller represents and warrants
that:
 
 6.1. Authority. Seller has all necessary powers to carry on its business as now
owned and operated by Seller.
 
 6.2. Real Property. The Seller owns no real property.
 
 6.3.  Schedule of Assets. Schedule A hereto lists the Assets sold pursuant to
this Agreement which represent all of the assets owned by Seller to and
including from August 1, 2010 to the date of closing.
 

--------------------------------------------------------------------------------


 
 6.4. Litigation. Seller has no actual knowledge of any suit, action,
arbitration, or legal, administrative, or other proceeding, or governmental
investigation pending or threatened against or affecting the Assets, or any of
its businesses, assets, or financial condition.
 
 6.5. Authority and Consents. Seller has the right, power, legal capacity and
authority to enter into, and perform their respective obligations under this
Agreement.
 
 6.6. Disclaimer. Buyer acknowledges that prior to the closing of the
transaction, Seller has represented to Buyer the assets set forth on Schedule A
as being all of the assets of Seller and there are no liabilities other than
$1,300.00 in travel expenses. Buyer has not had an opportunity to inspect the
Assets as fully as Buyer desired. David McGuire has the authority to bind Seller
to any affirmation, representation, promise or warranty concerning the Assets
and Buyer has relied on his representations. The Assets are sold AS IS and with
all faults. BUYER AGREES THAT, AS TO THE ASSETS, THE IMPLIED WARRANTY OF
MERCHANTABILITY IS EXPRESSLY EXCLUDED FROM THIS AGREEMENT AND THAT THERE ARE NO
WARRANTIES WHICH EXTEND BEYOND THE DESCRIPTION OF THE FACE HEREOF EXCEPT AS TO
TITLE AND THAT THERE ARE NO LIENS OR ENCUMBRANCES ON THE ASSETS. Buyer also
acknowledges that no warranty has arisen through trade or custom or course of
dealing with Seller.
 
6.7.   Disclaimer as to Business Operations. Buyer is aware that Seller has
previously operated the business only between the dates of August 1, 2010 and
through to the date of this Agreement.
 
 7.     Buyer's Representations and Warranties. Buyers represent and warrant
that:
 
 7.1. Obligations Binding on Buyer. The Agreement, Secured Note, Security
Agreement and Consulting Agreement when executed, will be duly authorized,
validly executed and shall constitute binding obligations of Buyer in accordance
with their terms.
 
 7.2. Authority and Consents. Buyer has the right, power, legal capacity and
authority to enter into, and perform its obligations under, this Agreement. All
required authorizations and consents of the Board of Directors and shareholders
of Buyer have been granted.
 
 7.3   Organization, Good Standing and Qualification. Buyer is a corporation
that is duly-organized, validly existing and in good standing under the laws of
Delaware, has all necessary corporate powers to own its properties and to carry
out its business.
 
 7.4   The Shares shall be validly issued, fully paid and non-assessable.
 
 7.5. Full Disclosure. None of the representations and warranties made by Buyer,
or made in any certificate, memorandum or schedule furnished or to be furnished
by Buyer, or on their behalf, contains or will contain any untrue statement of a
material fact, or omit any material fact, the omission of which would be
misleading.
 
 7.6. Bankruptcies. Except as disclosed to Seller in writing, Buyer has never
been a party to, or the debtor in, any bankruptcy or such other related
debtor/creditor proceeding, nor has Buyer petitioned for relief under the
bankruptcy laws of the United States.
 
 7.7.  Survival. Buyer’s representations and warranties shall survive the
Closing until the Note has been paid in full.
 
 8.     Sellers' Obligations before Closing. Seller covenants that from the date
of this Agreement until the closing:
 
 8.1. Conduct of Business in Normal Course. Seller will carry on with the
business and activities in substantially the same manner as they previously have
been carried out, and shall not make or institute any unusual or novel methods
of manufacture, purchase, sale, lease, management, accounting, or operation that
will vary materially from those methods used by the Seller as of the date of
this Agreement.
 
 8.2. New Transactions. Sellers shall not without Buyers' written consent, which
shall not be unreasonably withheld, do or agree to do any of the following acts:
 
 (a)   Enter into any contract, commitment, or transaction not in the usual and
ordinary course of Seller’s business without obtaining Buyer’s approval.
 
 9.     Buyers' Obligations before Closing.
 
 9.1.  Information to Be Held in Confidence. Buyer agrees to hold in confidence
all information acquired from Seller.
 
-2-

--------------------------------------------------------------------------------


 
 9.2.    Securing Consents of Third Parties. As soon as reasonably practicable
after the execution and delivery of this Agreement, and in any event on or
before the closing date, if necessary, Buyer will obtain the consents of all
necessary persons to their performance of this Agreement and the Buyer's
assumption of any obligations under it.
 
 10.      Seller’s Obligations before Closing.
 
 10.1.  Accuracy of Seller’s Representations and Warranties. Except as otherwise
permitted by this Agreement, all representations and warranties by Seller in
this Agreement or in any written statement that shall be delivered to Buyers by
any of them under this Agreement shall be true on and as of the closing date as
though made at that time.
 
 10.2.  Performance by Seller. Seller shall have performed, satisfied, and
complied with all covenants, agreements, and conditions required by this
Agreement to be performed or complied with by them, or any of them, on or before
the closing date.
 
 11.     Conditions Precedent to Seller’s Performance. The obligations of Seller
to sell and transfer the Assets under this Agreement are subject to the
satisfaction, at or before the closing date, of all the following conditions:
 
 11.1.  Accuracy of Buyers' Representations and Warranties. All representations
and warranties contained in this Agreement or in any written statement delivered
by Buyer under this Agreement shall be true on and as of the closing date as
though such representations and warranties were made on and as of that date.
 
 11.2.  Buyer’s Performance. Buyer shall have performed and comply with all
covenants and agreements, and satisfied all conditions that are required by this
Agreement to be performed, complied with, or satisfied, before or at the closing
date.
 
 11.3.  Absence of Litigation. No action, suit or proceeding before any court or
any governmental body or authority, pertaining to the transaction contemplated
by this Agreement or to its consummation, shall have been instituted or
threatened on or before the closing date against Buyer or Seller.
 
11.4.   Corporate Approval. This Agreement and the performance of Buyer’s
covenants and obligations under this Agreement shall have been duly authorized
by all necessary corporate action, and Seller shall have received copies of all
resolutions pertaining to that authorization, certified by the Secretary of
Corporation.
 
 11.5.  No Material Adverse Change. During the period prior to the closing date,
there shall not have been any material adverse change in the financial condition
of the Buyer, and Buyer shall not have sustained any material loss or damage to
its assets, whether or not insured, which materially affect its ability to
conduct a material part of the business being acquired hereunder.
 
 11.6.  Certification by Buyers and Corporation. Seller shall have received a
certificate, at the closing date, signed and verified by Buyer’s Chief Executive
Officer, in such detail as Seller and its counsel may reasonably request, that
the conditions specified in paragraphs 11.1 through 11.5 have been fulfilled.
 
 12.      Closing.
 
 12.2.  Closing. The transfer of the Assets by Seller to Buyer (the "Closing")
shall take place at the office of Buyer at: 990 Highland Drive Suite 206 Solana
Beach Ca 92075 or by signed documents sent via email on October 1, 2010.  In the
event that the conditions specified in this Agreement have not been fulfilled by
such date, the closing shall be extended, but not beyond October 15, 2010.
 
 13.     Parties Obligations at Closing.
 
 13.1.   Seller’s Obligations at Closing. At the Closing, Seller shall deliver
or cause to be delivered to Buyer:
 
 
(a)     Instruments of assignment and transfer of all of the Assets of Seller to
be transferred hereunder; and
 
(B)    Stock certificates representing all the issued and outstanding shares of
SEC Compliance, Inc. (“SEC Compliance Shares”).


Simultaneously, with the consummation of the transfer, Seller will put Buyer
into full possession and enjoyment of all the Assets to be conveyed and
transferred by this Agreement.
 
13.2.   Buyer’s Obligations at Closing. At the Closing, Buyer’s shall deliver to
Seller the following instruments and documents against delivery of the items
specified in paragraph 13.1:
 
 (a)   The  Note;


 (b)   Stock certificates in Seller’s name representing Five Million (5,000,000)
shares of common stock of Buyer;


-3-

--------------------------------------------------------------------------------


 
  (c)  The Security Agreement evidencing the security interest granted Sellers
in the Assets and SEC Compliance Shares (“Collateral”);
 
  (d)  A UCC-1 financing statement (the "Financing Statement"), dated as of the
closing date, perfecting Sellers' security interest in the Collateral;

  (e)  Any other document necessary to perfect Sellers' security interest in any
Assets or the SEC Compliance Shares;


  (f)   Certified resolutions of Buyer's Board of Directors, in a form
satisfactory to counsel for Sellers authorizing the performance of obligations
under this Agreement; and
 
  (g)  The certificate required by paragraph 11.6.


         14.     Other Obligations of the Parties.
 
        14.1.  Seller’s Indemnities. Seller shall indemnify, defend, and hold
harmless Buyer against and in respect of and all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries, and deficiencies,
including interest, penalties, and reasonable attorneys' fees, that it shall
incur or suffer, which arise, result from, or relate to any breach of, or
failure by Seller or from any lawsuits or claims subsequently made against Buyer
arising from Seller’s current or prior activities. Seller will perform all of
its representations, warranties, covenants, or agreements in this Agreement or
in any schedule, certificate, exhibit, or other instrument furnished or to be
furnished by Seller under this Agreement and shall execute any documents
necessary to perfect the agreements set forth herein.
 
 14.2.  Buyer’s Indemnities. Buyer shall indemnify, defend, and hold harmless
Seller against and in respect of all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries, and deficiencies, including
interest, penalties, and reasonable attorneys' fees, that it shall incur or
suffer, which arise, result from, or relate to any breach of, or failure by
Buyer to perform any of its representations, warranties, covenants, or
agreements in this Agreement or in any schedule, certificate, exhibit, or other
instrument furnished or to be furnished by Buyer under this Agreement and shall
execute any documents necessary to perfect the agreements set forth herein.
 
 14.3.  Consulting Services by David McGuire. As a part of this Agreement, David
McGuire shall perform consulting services for Buyer in the operation of SEC
Compliance as described in the Consulting Agreement of even date herewith
attached hereto as Exhibit “C”.  Monies payable to David McGuire by Buyer under
the Consulting Agreement are an integral part of this transaction, and any
breach by Buyer with regard to payments under the Consulting Agreement to David
McGuire shall be deemed a default under the Note and Security Agreement if the
Note is unpaid.
 
         14.4.  Change in Control. Without first obtaining the written consent
of Seller and upon thirty (30) days written notice, which consent shall not be
unreasonably withheld, Buyer shall not assign, pledge or transfer a
majority  interest, voluntarily or involuntarily, in or to any or all of the SEC
Compliance Assets or the SEC-Compliance, Inc. shares to any person or entity
except to another of the Buyer’s entities during the initial two year term of
Seller’s Engagement Agreement.
 
 15.      Costs.
 
 15.1.   Expenses. Each of the parties shall pay their own costs and expenses
incurred or to be incurred by them in negotiating and preparing this Agreement,
and related documents, and in closing and carrying out the transactions
contemplated by this Agreement.
 
 16.     Form of Agreement.
 
 16.1.  Effect of Headings. The subject headings of the paragraphs and
subparagraphs of this Agreement are included for purposes of convenience only,
and shall not affect the construction or interpretation of any of its
provisions.
 
 16.2.  Entire Agreement; Modification; Waiver. This Agreement constitutes the
entire agreement between the parties pertaining to the subject matter contained
in it and supersedes all prior and contemporaneous agreements, representations,
and understandings of the parties. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by all the parties.
No waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of and other provisions, whether or not similar, nor shall
any waiver constitute a continuing waiver. No waiver shall be binding unless
executed in writing by the party making the waiver.
 
-4-

--------------------------------------------------------------------------------


 
 16.3.  Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 17.     Parties.
 
 17.1.  Parties in Interest. Nothing in this Agreement whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties to it and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action over against any party to this Agreement.
 
 17.2.  Assignment. his Agreement shall not be assignable nor its duties
delegable to any other person or entity without the express written approval of
Seller, which may be withheld in Seller’s sole and absolute discretion.
Furthermore, if Seller elects to allow the assignment of the Agreement to a
third party, then Seller may accelerate any obligations due to Seller under this
Agreement, the Secured Note, the Security Agreement or the Consulting Agreement.
 
 17.3.   Binding Nature. This Agreement shall be binding on and shall inure to
the benefit of the parties to it and their respective heirs, legal
representatives, successors, and assigns.
 
 18.     Remedies.
 
 18.1.  Recovery of Litigation Costs. If any legal action or any arbitration or
other proceeding is brought for the enforcement of this Agreement, or because of
an alleged dispute, breach, default, or misrepresentation in connection with any
of the provisions of this Agreement, the successful or prevailing party or
parties shall be entitled to recover reasonable attorneys' fees and other costs
incurred in that action or proceeding, in addition to any other relief to which
it or they may be entitled.
 
 18.2.
 
 18.2. Defaults Permitting Termination. If either Buyer or Seller materially
defaults in the due and timely performance of any of their warranties,
covenants, or agreements under this Agreement, the non-defaulting party or
parties may on the closing date give notice of termination of this Agreement, in
the manner provided in paragraph 20. The notice shall specify with particularity
the default or defaults on which the notice is based. The termination shall be
effective five (5) days after the closing date, unless the specified default or
defaults have been cured on or before this effective date for termination.
 
 19.     Nature and Survival of Representations and Warranties. All
representations, warranties, covenants, agreements of the parties contained in
this Agreement, or in any instrument, or other writing provided for in it, shall
survive the closing for that period of time reasonably necessary to consummate
this transaction, and all its related performances and obligations.
 
 20.     Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, or on the third day after mailing if mailed to the party to whom notice
is to be given, by first class mail, registered or certified, postage prepaid,
and properly addressed as follows:
 
To Buyer:
Surge Global Energy, Inc.
ATT: E.  Jamie Schloss, CEO
990 Highland Drive Suite 206
Solana Beach, CA 92075
   
To Seller:
David McGuire
10599 Wilshire Blvd., Suite #307
Los Angeles, CA 90024
   
Copy to:
Ruba Qashu, ESQ
Burkhalter Kessler
Goodman & George LLP
2020 Main Street, Suite 600
Irvine, CA 92614
T: 949.975.7500 / F: 949.975.7501

 
-5-

--------------------------------------------------------------------------------




Any party may change its address for purposes of this paragraph by giving the
other parties written notice of the new address in the manner set forth above.
 
 22.  Further Assurances. From time to time as the circumstances require, the
parties hereto shall execute such additional documents or take such other
further actions reasonably necessary to implement the terms of this Agreement.
 
 23.  Severability. If any provision of this Agreement or the application
thereof to any person or circumstances shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to the other persons or circumstances shall not be affected thereby and shall be
enforceable to the greatest extent permitted by law.
 
 24.  Time Is of the Essence. Time is of the essence in the performance of
obligations under this Agreement and any of its related documents.
 
 25.  Governing Law. This agreement shall be construed in accordance with, and
governed by; the laws of the State of California and any actions relating to the
transaction hereto shall be initiated and maintained exclusively in any state
court of competent jurisdiction in San Diego County, or federal court in the
federal district in which San Diego County is located.
 
 IN WITNESS WHEREOF, the parties to this Agreement have duly executed it on the
day and year first above written.
 

SELLER:          BUYER:   David McGuire    Surge Global Energy, Inc.          
 /s/ David McGuire    /s/ E. Jamie Schloss    David McGuire,     E. Jamie
Schloss    On behalf of SEC-Compliance and                                   By
its: Chief Executive Officer    SEC-Compliance, Inc.      

 
-6-

--------------------------------------------------------------------------------


 
EXHIBIT “A”


(ASSET PURCHASE AGREEMENT)


SECURED PROMISSORY NOTE

 

$80,000.00 (US DOLLARS)   San Diego, California
 October 1, 2010

 
1.           Promise to Pay.  For value received, the undersigned parties
(hereinafter referred to as “Makers”) promises to pay to David McGuire or his
assignee (“Holder”), at: 10599 Wilshire Blvd., Suite #307, Los Angeles, CA
90024, or such other place as Holder may from time to time designate in writing,
the principal sum of $80,000.00. This Secured Promissory Note (“Note”) is being
executed in conjunction with that certain Agreement for Purchase and Sale of
Assets of even date herewith (“Asset Purchase Agreement”), that certain
Consulting Agreement of even date herewith (“Consulting Agreement”) and that
certain Security Agreement of even date herewith (“Security Agreement”).


2.           Terms of Payments.  This Note will be payable without interest as
follows:  (i) $20,000 will be payable via wire transfer on October 1, 2010 and
(ii)  the remaining $60,000.00 will be payable in 6 monthly payments of
principal of $10,000.00, the first of which will be due on November 1,
2010.  The Payments will be made in lawful money of the United States of
America.
 
 
3.           Surrender of Note; Prepayment.  After all principal and late
payment penalties, as applicable, at any time owed on this Note have been paid
in full; this Note will be surrendered to Makers for cancellation and will not
be reissued.  This Note may be prepaid in whole or in part at any time without
penalty or bonus.
 
                                5.           Event of Default.  Each of the
following events will constitute an “Event of Default:”


(a)           Nonpayment by Maker of any of the Payments under this Note or the
within 5 business days after the date when due; or


(b)           Default in the due observance or performance of any covenant,
condition or agreement on the part of Maker in this Note (excluding the
Payments, as referred to in (a), above) and such default is not cured within 5
days by Maker; or


(c)           Maker is adjudicated a bankrupt or insolvent, or consents to the
appointment of a receiver, trustee or liquidator of itself or of any material
part of its property, or admits in writing its inability to pay its debts
generally as they come due, or makes a general assignment for the benefit of
creditors, or files a voluntary petition or an answer seeking reorganization or
arrangement in a proceeding under any applicable bankruptcy law (as now or
hereafter in effect) or an answer admitting the material allegations of a
petition filed against Maker in any such proceeding, or, by voluntary petition,
answer or consent, seeks relief under the provisions of any other existing or
future bankruptcy or other similar law providing for the reorganization or
winding up of corporations, or Maker or its directors or majority stockholders
take action looking to the dissolution or liquidation of Maker; or


(d)           An order, judgment or decree is entered by any court of competent
jurisdiction appointing, without the consent of Maker, a receiver, trustee or
liquidator of Maker or of any material part of its property, and such receiver,
trustee or liquidator has not been removed or discharged within 60 days
thereafter, or any material part of the property of Maker is, in any judicial
proceeding, sequestered and not returned to the possession of Maker within 60
days thereafter; or
 
-7-

--------------------------------------------------------------------------------




(e)           A petition against Maker in a proceeding under any bankruptcy law
(as now or hereinafter in effect) is filed and is not dismissed within 30 days
after such filing, or, in case the approval of such petition by a court of
competent jurisdiction is required, is filed and approved by such a court as
properly filed and such approval is not withdrawn or the proceeding dismissed
within 30 days thereafter, or if, under the provisions of any other similar law
providing for reorganization or winding up of corporations and which may apply
to Make any court of competent jurisdiction, custody or control of Maker or of
any material part of its property and such jurisdiction, custody or control is
not relinquished or terminated within 30 days thereafter; or
 
                      6.           Remedies.  If an Event of Default occurs and
Maker fails to cure said default within 5 business days, then all obligations of
Maker to Holder hereunder will immediately become due and payable in full, and
Holder may protect and enforce its rights by a suit in equity, in arbitration
and/or by any other appropriate proceeding, whether for the specific performance
(to the extent permitted by law) of any covenant or agreement contained in this
Note or in aid of the exercise of any power granted in this Note, or may proceed
to enforce the payment of this Note or to enforce any other legal or equitable
right of Holder.  Nothing contained in this Section will in any manner impair
that absolute and unconditional right of Maker to receive payment of the
principal and interest on this Note when the same becomes due and payable in
accordance with the terms hereof, and to institute suit for the enforcement of
such payment.

                      7.           Waiver of Demand, Present, Protest, Etc.  The
Maker hereof waives demand, presentment for payment, protest, notice of protest
and notice of nonpayment of this Note, and all other notices of any kind.  To
the fullest extent permitted by law, the defense of the statute of limitations
is waived with respect to collection of amounts owing under this Note.
 
                      8.           Late Payments.  Maker and Holder agree that,
from the nature of the matter, it will be extremely difficult to fix the actual
damage, out of pocket expense and administrative efforts which would accrue to
Holder, in the event Maker should not receive a Payment on or prior to the date
the same is due.  Maker therefore agrees that a late charge of 10% of the amount
of the Payment will be added to the Payment which is paid to Holder more than 5
days after the date the Payment is due according to the terms hereof, without
the necessity of written notice, as liquidated damages to compensate Holder for
the damage Holder will sustain by reason of such late payment being made more
than 5 days after the date said installment is due. All late payments and any
penalties thereon shall accrue simple interest at a rate of 10% per annum until
paid in full after a payment is late. Interest shall be calculated based on a
360 day year.


                      9.           Cumulative Remedies; Waiver.  No remedy
herein conferred upon Holder is intended to be exclusive of any other remedy,
and each and every such remedy will be cumulative and will be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or otherwise and may be pursued singularly, successively or
together.  No course of dealing between Maker and Holder will operate as a
waiver of any right of Holder under this Note, and no delay on the part of
Holder in exercising any right hereunder will so operate.  No single or partial
exercise of any power hereunder will preclude the exercise of any other power.


                      10.         No Offset.  Maker agrees to pay all amounts
under this Note without offset, deduction, claim, counterclaim, defense or
recoupment, all of which are hereby waived.
 
                      11.         Maximum Interest Rate.  In the event that this
Note requires the payment of interest in excess of the maximum amount
permissible under applicable law, then Maker’s obligations hereunder will,
automatically and retroactively, be deemed reduced to the highest maximum amount
permissible under applicable law.  In the event Holder receives as interest an
amount which would exceed such maximum applicable rate, the amount of any excess
interest will not be applied to the payment of interest hereunder, but will,
automatically and retroactively, be applied to the reduction of the unpaid
principal balance due hereunder.  In the event and to the extent such excess
amount of interest exceeds the outstanding unpaid principal balance hereunder,
any such excess amount will be immediately returned to Maker by Holder.
 
        12.   Security.To secure the payment of this Note, Maker and Holder are
executing the Security Agreement and Holder is filing a UCC-1 Financing
Statement, which perfects Holder’s security interest in all of the assets of
only the Maker’s business acquired from Holder under the Asset Purchase
Agreement known as SEC Compliance or SEC Compliance, Inc.
 
                      13.         Modification.  Neither this Note nor any term
hereof may be waived, amended, discharged, modified, changed, or terminated
orally, nor will any waiver of any provision hereof, be effective except by an
instrument in writing signed by Maker and Holder.
 
-8-

--------------------------------------------------------------------------------



 
                      14.           Binding Effect; Severability.  Whenever used
herein, the words “Maker” and “Holder” will be deemed to include their
respective heirs, personal representatives, successors and assigns.  This Note
will be binding upon the successors and assigns of Maker and will inure to the
benefit of Holder and its heirs, endorsees and assigns.  In the event that any
provision of this Note is deemed invalid, illegal, or unenforceable, all other
provisions of the Note which are not affected by such invalidity, illegality or
unenforceability will remain in full force and effect.  Further, the parties
agree that such provision deemed invalid, illegal or unenforceable will be
reduced in scope, power or effect only to the extent necessary to render the
Note valid and enforceable.
 
                      15.           Time is of the Essence.  Time is of the
essence with respect to each and every provision of this Note.
 
                      16.           Interpretation; Headings; Gender.   In the
event an ambiguity or question of intent or interpretation arises, this Note
will be construed as if drafted jointly by the parties and no presumption or
burden of proof will arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Note.  The subject headings of the
sections and subsections of this Note are included for purposes of convenience
only, and will not affect the construction or interpretation of any of its
provisions.  Whenever in this Note as the context may so require, the masculine
gender will be deemed to refer to and include the feminine and neuter, and the
singular will refer to and include the plural, and vice versa.
 
                      17.           Governing Law; Jurisdiction; Venue.  This
Note will be construed, interpreted, and enforced in accordance with, and
governed by, the laws of the State of California without regard to conflicts of
law’s provisions thereof.  The parties agree that any action or proceeding
brought to enforce or declare rights arising out of or relating to this Note
will be brought exclusively in the State or Federal Courts in San Diego County,
California, and the parties further consent to the jurisdiction of said Courts
and waive any claims of forum non convenient or any other claims relating to
venue.
 
                      18.           Arbitration.  Any controversy, dispute or
claim of whatever nature in any way arising out of or relating to this Note
shall be resolved, at the request of Holder or Maker, by final and binding
arbitration in San Diego, California before J.A.M.S., also known as Judicial
Arbitration and Mediation Services, (“JAMS”) in accordance with JAMS’
then-current policies and procedures for arbitration of disputes.
Notwithstanding, any claim by any party for equitable relief, including but not
limited to, a temporary restraining order, preliminary injunction or permanent
injunction against another party shall be excluded from binding arbitration
under this Agreement
 
                      19.           Attorneys’ Fees.  If any party brings an
action, arbitration, or other proceeding arising out of or relating to this
Note, the Prevailing Party (as hereinafter defined) will be entitled to recover
its reasonable attorneys’ fees and other costs incurred in the action,
arbitration, or proceeding, in addition to any other relief to which the
Prevailing Party may be entitled.  The term “Prevailing Party” will include,
without limitation, a party who substantially obtains or defeats the relief
sought, as the case may be, whether by compromise, settlement, judgment, or the
abandonment by the other party of its claim or defense.  The attorneys’ fees
award will not be computed in accordance with any court fee schedule, but will
be such as to fully reimburse all attorneys’ fees reasonably incurred.
.
                      20.           Notices.  All notices to be given under this
Note must be in writing and will be deemed served upon receipt by the addressee
or, if mailed, upon the expiration of 48 hours after deposit in the United
States Postal Service, certified mail, postage prepaid, addressed to the address
of Maker or Holder as set forth in the Asset Purchase Agreement.:
IN WITNESS WHEREOF, Maker has caused this Note to be executed on the date first
written above.
 

     MAKER               Surge Global Energy, Inc.,       A Delaware corporation
             By:   /s/ E. Jamie Schloss        E. Jamie Schloss      Its:  Chief
Executive Officer  

 
-9-

--------------------------------------------------------------------------------




EXHIBIT “B”


(TO ASSET PURCHASE AGREEMENT)


SECURITY AGREEMENT
                     This Security Agreement (the “Agreement”) is dated October
1, 2010 (the “Effective Date”), and is between Surge Global Energy, a Delaware
corporation (“Borrower”) and David McGuire, an individual (“Secured Party”).
Borrower and Secured Party are sometimes collectively referred to herein as
“Parties” and individually a “Party”.


RECITALS:


                      WHEREAS, Borrower is executing that certain Secured
Promissory Note of even date herewith (“Note”), that certain Consulting
Agreement of even date herewith (“Consulting Agreement”) and that certain
Agreement for Purchase and Sale of Assets of even date herewith (“Asset Purchase
Agreement”); and


                      WHEREAS, in order to induce Secured Party to agree to the
terms of the Note, Consulting Agreement and Asset Purchase Agreement, Borrower
agrees to provide a security interest in and to the assets purchased by Borrower
pursuant to the Asset Purchase Agreement.


                      NOW, THEREFORE, in consideration of the mutual promises,
covenants, and undertakings specified herein and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged hereby, and
with the intent to be obligated legally, the Parties agree as follows:


AGREEMENT:
 
              1.     Creation of Security Interest; Collateral.  As collateral
security for the payment of all Indebtedness of Borrower to Secured Party,
Borrower hereby grants and conveys to Secured Party a first priority continuing
security interest in and lien upon all now owned and hereafter acquired property
and assets of Borrower related to the business known as SEC Compliance (the
“Business”) and the Proceeds and products thereof (which property, assets and
Proceeds, together with all other collateral security for the obligations now or
hereafter granted to or otherwise acquired by Secured Party, are referred to
herein collectively as the “Collateral”), including, without limitation, all
property of Borrower acquired by Borrower pursuant to the Asset Purchase
Agreement and including without limitation the collateral described in Schedule
“1” attached hereto.
 
              As used herein:
 
               “Proceeds” has has the meaning ascribed to such term in the UCC
and shall also include, but not be limited to, (a) any and all proceeds of any
and all insurance policies (including, without limitation, life insurance,
casualty insurance, business interruption insurance and credit insurance),
indemnity, warranty or guaranty payable to Borrower from time to time with
respect to any of the Collateral or otherwise, (b) any and all payments (in any
form whatsoever) made or due and payable to Borrower from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental body,
authority, bureau or agency, and (c) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.


 
              “Indebtedness” means any and all present and future payment
obligations of Borrower to Secured Party, whether incurred pursuant to a loan,
line of credit or otherwise and whether consisting of obligations for principal,
interest, costs or attorneys’ fees charged against Borrower or other obligations
of Borrower to Secured Party.
 
              “UCC” means the Uniform Commercial Code as presently enacted
in California (or any successor legislation thereto), and as the same may be
amended from time to time, and the state counterparts thereof as may be enacted
in such states or jurisdictions where any of the Collateral is located or held.


              2.     Warranties by Borrower.  Borrower hereby represents and
warrants to Secured Party as follows: (a) except for the security interest
created by this Agreement, Borrower has good and marketable title to all of the
Collateral, free of any levy, attachment, lien or encumbrance; (b) the execution
and delivery of this Agreement is authorized; and (c) the execution and delivery
of this Agreement does not constitute a breach or default under any other
agreement to which Borrower is a party.
 
-10-

--------------------------------------------------------------------------------




              3.       Covenants of Borrower.  Until such time as the
Indebtedness has been paid in full, Borrower shall:  (a) maintain the Collateral
in good condition and repair, except as to inventory or other Collateral sold in
the ordinary course of Borrower’s business; (b) keep such of the Collateral
which is insurable adequately insured with a reputable insurance company against
all material risks usually insured against by companies operating similar
businesses; (c) allow Secured Party, and any person designated by Secured Party,
free access to, and the right without judicial process to, inspect the
Collateral and any other property of Borrower, and inspect, audit, check and
make extracts from Borrower’s books, records, accounts, correspondence and other
data relating to Borrower’s business and any transactions into which Borrower
has entered; (d) provide Secured Party, in a form satisfactory to Secured Party,
such information as Secured Party may request regarding the Collateral; (e)
maintain complete and accurate books and records comprising a standard and
modern accounting system in accordance with generally accepted accounting
principles that record and specify accurately and correctly Borrower’s income,
expenses, assets and liabilities; (f) timely comply with all terms, covenants,
conditions and/or obligations it incurs with Secured Party and all other third
parties; (g) timely comply with all laws, statutes, regulations, ordinances and
insurance policies relating to the possession, operation, maintenance and
control of the Collateral; (h) not allow any levy, attachment, lien or
encumbrance to be made upon all or any part of the Collateral; and (i) not
surrender, sell, lease, rent, or otherwise dispose of or transfer any of the
Collateral or any interest therein (except as to inventory or other Collateral
sold or otherwise disposed of in the ordinary course of Borrower’s business).


              4.        Default.  The following events shall constitute a
Default under this Agreement:


                                (a)           Borrower’s failure to timely make
any payment due pursuant to the Note or Consulting Agreement and the occurrence
of any event of default under the Note or Consulting Agreement;


                                (b)           Borrower’s failure to timely pay
any Indebtedness owing to Secured Party;


                                (c)           Borrower’s failure to comply with
any other covenant, condition or obligation of this Agreement;


                                (d)           Borrower makes, or has made, any
material misstatement or misrepresentation to Secured Party;
 
                                (e)            Borrower’s default under any
covenant, representation, term or warranty contained in any agreement or
contract with a third party which default would result in liability to the
Borrower in excess of $25,000; or
 
                                (f)             There occurs any event or a
change in the condition or affairs, financial or otherwise, of Borrower which,
in the reasonable opinion of Secured Party, impairs Secured Party's security or
ability of Borrower to discharge its obligations hereunder or under the Note or
which impairs the rights of Secured Party in Borrower’s Collateral.


              5.        Rights and Remedies upon Default.  In the event of a
Default, Secured Party may then, or at any time thereafter as long as such
Default exists, do any, some or all of the following:


                                (a)           Accelerate and declare to be due
and payable immediately any or all Indebtedness;


                                (b)           Take possession of any or all of
the Collateral and dispose of the Collateral in one or more parcels at a public
or private sale or sales at Secured Party’s option in order to satisfy any part
of the Indebtedness;


                                (c)           Enter onto any of Borrower’s
premises without judicial process to search for, take possession of, keep,
store, or remove any of the Collateral and remain on such premises or cause a
custodian to remain thereon without charge for so long as Secured Party deems
necessary in order to complete the enforcement of his rights pursuant to this
Agreement or any other agreement;


                                (d)           Exercise any and all rights and
remedies which Secured Party may have pursuant to the Note and Consulting
Agreement; and
   
                                (e)           Take any other lawful actions
which Secured Party may have to collect the Indebtedness.
 
-11-

--------------------------------------------------------------------------------




              6.          Financing Statements. Borrower hereby authorizes
Secured Party to file Financing Statements with respect to the Collateral in
form acceptable to Secured Party and its counsel, and hereby ratifies any
actions taken by Secured Party prior to the date hereof to file such Financing
Statements.  Borrower shall, at all times, do, make, execute, deliver and
record, register or file all Financing Statements and other instruments, acts,
pledges, leasehold or other mortgages, amendments, modifications, assignments
and transfers (or cause the same to be done), and will deliver to Secured Party
such instruments and/or documentation evidencing items of Collateral, as may be
requested by Secured Party to better secure or perfect Secured Party's security
interest in the Collateral or any lien with respect thereto. Borrower
acknowledges that it is not authorized to file any Financing Statement or
amendment or termination statement with respect to any Financing Statement
without the prior written consent of Secured Party and agrees that it will not
do so without the prior written consent of Secured Party. For the purposes of
this Agreement “Financing Statements” means the UCC-1 Financing Statements to be
filed with applicable governmental authorities of each state or commonwealth or
political subdivisions thereof pursuant to which Secured Party shall perfect its
security interest in the Collateral.
 
              7.           Inconsistent Terms. In the event of a conflict
between this Agreement and the Note and/or Consulting Agreement, to the maximum
extent permitted by applicable law, the terms and conditions set forth herein
shall prevail over any other conflicting document.


              8.          Other Documents.  Each of the Parties hereto shall
execute and deliver such other and further documents and instruments, and take
such other and further actions, as may be reasonably requested of them for the
implementation and consummation of this Agreement and the transactions herein
contemplated.


              9.           Time of Essence.  Time is of the essence in the
performance by Borrower of the covenants, conditions and obligations set forth
in this Agreement.


              10.         Parties in Interest.  This Agreement shall be binding
upon and inure to the benefit of the Parties, and the heirs, personal
representatives, permitted successors and permitted assigns of the Parties.


              11.        Entire Agreement.  The Agreement and the Note together
contain the entire agreement between the Parties with respect to the subject
matter hereof, and supersede all prior agreements, understandings and writings
between the Parties with respect to the subject matter hereof.

 
              12.         Amendments in Writing.  Neither this Agreement nor any
term hereof may be changed, waived, discharged or terminated orally.  This
Agreement may be amended or any term changed, waived, discharged or terminated,
only by an agreement in writing signed by the Parties.


              13.         Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
taken together shall constitute but one and the same document.


              14.         Advice of Counsel.  Each Party acknowledges and agrees
that they have given mature and careful thought to this Agreement and that they
have been given the opportunity to independently review this Agreement with
legal counsel.


              15.         Ambiguities Not Construed Against Drafting Party.  In
the event of an ambiguity in or dispute regarding the interpretation of this
Agreement, the interpretation of same shall not be resolved by any rule of
interpretation providing for interpretation against the Party who causes the
uncertainty to exist or against the draftsman.


              16.        Unenforceable Terms.  Should any of the provisions of
this Agreement be declared by any court to be illegal or invalid, the validity
of the remaining parts, terms or provisions shall not be affected thereby, and
said illegal or invalid part, term or provision shall be deemed not to be part
of this Agreement.


              17.         Notices.  All notices, requests or demands and other
communications hereunder must be in writing and shall be deemed to have been
duly made if personally delivered or mailed, postage prepaid, to the Parties as
provided in the Asset Purchase Agreement:
 
-12-

--------------------------------------------------------------------------------




              18.           Costs of Collection.  In the event of a default
hereunder, the Borrower agrees to pay any and all costs and expenses which may
be incurred by the Secured Party hereof in connection with the enforcement of
any of its rights under this Agreement and/ or the Note or under any such other
instrument, including court costs and reasonable attorneys' fees.
 
              19.  APPLICABLE LAW: THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, THE LAWS OF WHICH BORROWER HEREBY EXPRESSLY ELECTS TO APPLY TO THIS
AGREEMENT, WITHOUT GIVING EFFECT TO PROVISIONS FOR CHOICE OF LAW
THEREUNDER.  BORROWER AGREES THAT ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE OR
ARISING OUT OF THIS AGREEMENT SHALL BE COMMENCED IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT.


20.  WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER
HEREBY WAIVES ANY AND ALL RIGHTS THAT IT MAY NOW OR HEREAFTER HAVE UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE TO A TRIAL BY JURY OF ANY AND
ALL ISSUES ARISING EITHER DIRECTLY OR INDIRECTLY IN ANY ACTION OR PROCEEDING
BETWEEN BORROWER AND SECURED PARTY OR THEIR SUCCESSORS AND ASSIGNS, OUT OF OR IN
ANY WAY CONNECTED WITH THIS AGREEMENT OR THE NOTE.  IT IS INTENDED THAT SAID
WAIVER SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY
ACTION OR PROCEEDINGS BETWEEN BORROWER AND SECURED PARTY.
 
              21.  CONSENT TO JURISDICTION. BORROWER HEREBY (a) IRREVOCABLY
SUBMITS AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE STATE OF CALIFORNIA, LOS ANGELES COUNTY, WITH RESPECT TO
ANY ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT AND/OR THE COLLATERAL OR
ANY MATTER ARISING THEREFROM OR RELATING THERETO, AND (b) WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS
WITH RESPECT THERETO.  IN ANY SUCH ACTION OR PROCEEDING, BORROWER WAIVES
PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT OR OTHER PROCESS AND PAPERS
THEREIN AND AGREES THAT THE SERVICE THEREOF MAY BE MADE BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER AT ITS OFFICES SET FORTH IN THIS
AGREEMENT OR OTHER ADDRESS THEREOF OF WHICH SECURED PARTY HAS RECEIVED NOTICE AS
PROVIDED IN THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING,  BORROWER CONSENTS
TO THE COMMENCEMENT BY SECURED PARTY OF ANY ACTION OR PROCEEDING IN ANY OTHER
JURISDICTION TO ENFORCE ITS RIGHTS IN AND TO THE COLLATERAL AND WAIVES ANY
OBJECTION WHICH BORROWER MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM
NON CONVENIENS OF ANY SUCH ACTION OR PROCEEDING.
 
               IN WITNESS WHEREOF, the Parties have executed this Security
Agreement as of the Effective Date.
 

  BORROWER             Surge Global Energy, Inc.,     A Delaware Corporation    
         By:  /s/ E. Jamie Schloss        E. Jamie Schloss        Its:  Chief
Executive Officer  

 
-13-

--------------------------------------------------------------------------------


 
Acknowledgment of, and agreement to, terms and condi­tions:
 

   SECURED PARTY      David McGuire, an individual              By:  /s/ David
McGuire        David McGuire  

 
-14-

--------------------------------------------------------------------------------



SCHEDULE “1”


Collateral



All segregable properties, assets and rights of the Borrower used in or in
connection with the Business, whether operated as a separate division by
Borrower or otherwise, including, without limitation, now owned or hereafter
acquired at any time by Borrower or in which the Borrower now has or at any time
in the future may acquire any right, title or interest, wherever located or
situated, all As-Extracted Collateral, Chattel Paper, Commercial Tort Claims,
Consignments, Contracts, Copyrights, Copyright Licenses, Deposit Accounts,
Documents, Equipment, Fixtures, General Intangibles, Goods, Instruments,
Inventory, Investment Property, Letter-of-Credit Rights, Letters of Credit,
Patents, Patent Licenses, Payment Intangibles, Promissory Notes, Receivables,
Records, Software, Supporting Obligations, Trademarks, Trademark Licenses, and
Vehicles, and to the extent not otherwise included, all Proceeds (including
condemnation proceeds), all Accessions and additions thereto, and all
substitutions and replacements therefore and products of any and all of the
foregoing.


The capitalized terms used herein shall have the meanings set forth below.  All
other terms used herein are used as so defined in the UCC.


“Business” means the business currently known as “SEC Compliance” or “SEC
Compliance, Inc.”.


“Commercial Tort Claims” means all Commercial Tort Claims as that term is
defined in Article 9 of the UCC.


“Contracts” means the separate contracts between the Borrower and its customers,
as the same may from time to time be amended, supplemented or otherwise
modified, including, without limitation, (a) all rights of the Borrower to
receive moneys due and to become due to it there under or in connection
therewith, (b) all rights of the Borrower to damages arising out of, or for,
breach or default in respect thereof and (c) all rights of the Borrower to
perform and to exercise all remedies there under; but excluding any contracts,
the assignment or hypothecation of which, for collateral purposes, would result
in a default or require, or cause, a forfeiture or permit a revocation of
material rights under such contract.


“Copyrights” means (a) all copyrights of the United States or any other country,
including; (b) all copyright registrations filed in the United States or in any
other country; and (c) all proceeds thereof.


“Copyright License” means all agreements, whether written or oral, providing for
the grant by the Borrower of any right to use any Copyright.


“Equipment” means all machinery, equipment, furniture, fixtures, conveyors,
tools, materials, laboratory equipment, storage and handling equipment,
hydraulic presses, cutting equipment, computer equipment and hardware, including
servers, central processing units, terminals, drives, memory units, printers,
keyboards, screens, peripherals and input or output devices, molds, dies,
stamps, vehicles, and other equipment of every kind and nature and wherever
situated now or hereafter owned by Borrower or in which Borrower may have any
interest as lessee or otherwise (to the extent of such interest), together with
all additions and accessions thereto, all replacements and all accessories and
parts therefore, all manuals, blueprints, databases, know-how, warranties and
records in connection therewith, all rights against suppliers, warrantors,
manufacturers, sellers or other in connection therewith, and together with all
substitutions for any of the foregoing.


“Inventory” means all present and future goods intended for sale, lease, or
other disposition by Borrower including, without limitation, all raw materials,
work in process, finished goods and other retail inventory, goods in the
possession of outside processors or other third parties, goods consigned to
Borrower to the extent of its interest therein as consignee, materials and
supplies of any kind, nature or description which are or might be used in
connection with the manufacture, packing, shipping, advertising, selling or
finishing of any such goods, and all documents of title or documents
representing the same.


“Investment Property” means any and all investment property of Borrower as
defined in UCC, including, without limitation, all securities, whether
certificated or uncertificated, security entitlements, securities accounts,
commodity contracts and commodity accounts, and all financial assets held in any
securities account or otherwise, wherever located, and whether now existing or
hereafter acquired or arising.
 
-15-

--------------------------------------------------------------------------------




“Patents” means (a) all letters patent of the United States and all reissues and
extensions thereof, (b) all applications for letters patent of the United States
and all divisions, continuations and continuations-in-part thereof or any other
country, and (c) all proceeds thereof, including the goodwill of the business
connected with the use of and symbolized by the Patents.


“Patent License” means all agreements, whether written or oral, providing for
the grant by the Borrower of any right to manufacture, use or sell any invention
covered by a Patent.


“Records” means all books, records, customer lists, ledger cards, computer
programs, computer tapes, disks, printouts and records and other property and
general intangibles at any time evidencing or relating to any of the types (or
items) of property covered by this Schedule I, whether now in existence or
hereafter created.


“Receivables” means all present and future accounts and accounts receivable,
together with all security therefore and guaranties thereof and all rights and
remedies relating thereto including any right of stoppage in transit.


“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether
registered in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof or otherwise; (b) all renewals thereof; and
(c) all proceeds thereof, including the goodwill of the business connected with
the use of and symbolized by the Trademarks.


“Trademark License” means any agreement, written or oral, providing for the
grant by the Borrower of any right to use any Trademark.


“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any.


-16-

--------------------------------------------------------------------------------


 
ENGAGEMENT AGREEMENT


EXHIBIT “C”


(TO ASSET PURCHASE AGREEMENT)
 
 This Engagement Agreement (the “Agreement”), dated October 1, 2010, is made and
entered into by and between Surge Global Energy, Inc., a Delaware corporation
(the “Company”) and David McGuire, an individual residing at: 10599 Wilshire
Blvd., Suite 307, Los Angeles, CA 90024 (“Executive”).


ARTICLE I


DUTIES AND TERM


 1.1           Engagement.  In consideration of their mutual covenants and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
is hereby acknowledged, the Company agrees to hire Executive, and Executive
agrees to provide services to the Company, upon the terms and conditions herein
provided.


 1.2           Position and Responsibilities.


(a)           Executive will serve as the President of SEC Compliance, Inc. in
charge of managing SEC Compliance (or such other companies, title or titles, if
any, as may be assigned to Executive) reporting directly to the Company’s Chief
Executive Officer, E. Jamie Schloss (who, for purposes of this Agreement may be
referred to as the “President” ).  Executive’s duties will also include
marketing, business development and financial advisory services.  Executive
agrees to perform such services as may from time to time be assigned to him by
the President or by the Company’s Board of Directors provided that such services
are, at all times, commensurate with those services which would be typically
provided by a Vice President in charge of managing SEC Compliance. Executive
will perform the majority of his job responsibilities from his home office or
such other location as Executive and the Company agree.  Executive agrees that
his position with the Company, overseeing SEC Compliance, will be his primary
occupation during the Term.  In turn, the Company acknowledges that Executive
will devote a reasonable amount of professional time to fulfilling Executive’s
duties and obligations to other enterprises with which Executive is affiliated
or engaged.


(b)           Executive further agrees to serve, if elected, as a director of
the Company or of any subsidiary or affiliate of the Company, or officer of the
company, Executive shall have the right to refuse such appointment, and if he
does, the options provided for in the LOI shall not be granted.


(c)           During the period of his engagement hereunder, Executive will
devote his reasonable best efforts to the faithful performance of his duties
hereunder.    Executive agrees not to engage in any business activity that would
materially interfere with Executive’s performance of his duties under this
Agreement.  The Company acknowledges that Executive’s current roles and
responsibilities with respect to other enterprises with which Executive is
affiliated or engaged do not and shall not be deemed to interfere with
Executive’s performance of his obligations under this Agreement. .



 1.3           Term.  The term of Executive’s engagement under this Agreement
will commence on October 1, 2010 and will continue until October 31, 2012,
unless earlier terminated by either party pursuant to Article III.  If not
terminated by either party in accordance with Article III, the Company will have
the option to extend Executive’s engagement for an additional three (3) year
term. The entire period during which Executive is engaged pursuant to this
Agreement is referred to herein as the “Term”.



                1.4           Independent Contractor Status.  The Company and
Executive agree that Executive will perform the services hereunder as an
independent contractor and not an employee of the Company  until December 31,
2010. The Company will treat Executive as an independent contractor and will, if
required to do so, issue Executive a Form 1099 in 2010.  Executive will be
responsible for reporting and paying taxes on all compensation paid to Executive
under this Agreement. Executive will indemnify and hold the Company harmless
from any losses, penalties, or interest which it incurs by reason of Executive’s
failure to pay Executive’s taxes when due. At January 1, 2011, the Company and
Executive will re-evaluate Executive’s role with the Company in order to
determine whether or not Executive will be classified as an employee of the
Company or continue to be classified as an independent
contractor.  Notwithstanding such a re-classification, this Agreement shall
remain in full force and effect unless and until superseded or amended by
writing signed by both parties.

 
-17-

--------------------------------------------------------------------------------

ARTICLE II


COMPENSATION


For all services rendered by Executive in any capacity during his engagement
under this Agreement, including, without limitation, services as a director,
officer or member of any committee of the Board of the Company or of the Board
of Directors of any subsidiary or affiliate of the Company, the Company will
compensate Executive as follows:


 2.1           Base Compensation.  Commencing on October 1, 2010, the Company
will pay to Executive an annual base compensation of $120,000.00 (the “Base
Compensation”), in accordance with the Company’s standard payroll policies
including compliance with applicable withholding requirements in the appropriate
jurisdictions, or shall pay this compensation to a company of David McGuire’s
choice.  The Base Compensation will be reviewed annually by the Board or a
committee designated by the Board and the Board or such committee and Executive
will negotiate in good faith, based upon the prior year’s performance by
Executive, to determine Executive’s Base Compensation for the succeeding
year. Executive will receive an annual compensation increase at least
commensurate with the base compensation increase, if any, that the Company gives
to its other senior executives.


 2.2           Incentive Compensation.  In addition to the Base Compensation
provided for above, Company will pay Executive the following as incentive
compensation:


2.2.1           Share of Increased Profits of the Company.  Executive will be
entitled to receive a bonus equal to 10% of the amount by which the Company’s
Net Profits from its SEC Compliance divisions1 (but none other), for the fiscal
year ending December 31, 2011 and any subsequent complete fiscal year during
which this Agreement is still in effect exceed $120,000.00 (the “Incentive
Bonus”).  Net Profits for the fiscal year December 31, 2011 will serve as the
constant base year for purposes of calculating the Incentive Bonus to be paid to
Executive for each subsequent fiscal year.  For purposes of this
Agreement,  “Net Profits”, will be determined consistent with the Company’s past
accounting practices consistently applied and means, generally speaking, the
Company’s annual revenues derived from its SEC Compliance divisions minus its
expenses directly attributable to the SEC Compliance divisions (which expenses
will include allocated state and federal tax payments,  Executive’s Base
Compensation, and its share of the Company’s corporate overhead)  The Company
will pay Executive the Incentive Bonus within 60 days of the date the Company
determines its Net Profits for the applicable fiscal year.  If Executive’s
engagement with the Company terminates for any other reason other than Cause (as
defined below) the Company will pro-rate the Incentive Bonus for the
corresponding fiscal year through Executive’s last day of engagement.  If the
Company terminates Executive’s engagement for Cause, Executive will not be
eligible to receive the Incentive Bonus for the fiscal year in which Executive’s
termination date falls.


As used in this Agreement, “Cause” is defined as follows: (i) engaging in any
act of illegal harassment, discrimination, physical violence or other unlawful
conduct that exposes the Company to the risk of significant legal liability or
which has a direct and substantial adverse effect on the Company’s reputation
and/or financial well-being; (ii) unauthorized disclosure of Confidential
Information of the Company (as defined in Exhibit “A” hereof) (iii) falsifying
or altering the Company records; (iv) theft of, or deliberately causing harm to,
Company property; (v) breach of a fiduciary duty owed to the Company; (vi)
engaging in any act of misconduct which in any way has a direct and substantial
adverse effect on the Company’s reputation and/or financial well-being; (vii)
failure to devote a reasonable amount of time to the business and management of
the Company in accordance with the terms hereof or failure to satisfactorily
perform the job functions required by Executive’s position with the Company for
a period of two (2) consecutive months, for reasons other than the poor health
of Executive, following notice to Executive and a reasonable opportunity to
cure.


2.2.2           Share of Profits of New Businesses. Executive will be eligible,
for as long as he remains employed by the Company under this Agreement, to
receive an additional bonus of up to 10% of the Net

 

   

 
1 As used herein “SEC Compliance divisions” means all subsidiaries or affiliates
of the Company whose business consists of Edgar compliance, securities
compliance, and financial printing.


 
-18-

--------------------------------------------------------------------------------

 
 
Profits received or earned by the Company (whether received as income, profits,
dividends, sale proceeds or in any other form that recognizes the
Company’s  ownership interest, and whether received as a shareholder, licensor,
joint venture or otherwise), during the Term from any new company or business
founded or created at any time during the Term of this Agreement for which
Executive materially participates in its creation (“New Business Bonus”).  The
Company will take all steps it deems necessary and appropriate to secure or
otherwise have recognized its ownership or other payment rights with respect to
such new businesses; to the extent it is commercially reasonable and feasible to
do so, in the Company’s reasonable business judgment.  Any bonus payable under
this Section 2.2.2 will be pro-rated as of Executive’s last day of engagement
with the Company.  In addition, if during the Term of this Agreement, Executive
materially participates in the creation of any New Business (as defined below)
the Company and Executive agree to negotiate in good faith, on a case-by-case
basis, to determine an amount of compensation to be paid to Executive that
reasonably compensates Executive for his contribution, giving regard to the New
Business’ actual financial success and the industry, market sector and
geographical area(s) in which such New Business actually transacts
business.  For purposes of this Agreement, “New Business” means: (i) a business
created or founded during the Term from which the Company (or its shareholders
or any company under common ownership with the Company) derives a direct
financial benefit; and (ii) that offers for sale goods or services which are
materially different to (or are delivered in a materially different manner from)
those goods and services that were offered for sale by the Company or its
affiliated companies at any time prior to the Term.


 2.3           Stock Options in Company.  As additional compensation from the
Company, and in consideration for Executive’s ongoing advice and expertise and
agreeing to become a director of the Company, Executive will receive options to
purchase 400,000 shares of the Company’s common stock (the “Option”) vesting
monthly over a term of two years with vesting commencing on the date the stock
options are issued, which date shall be no later than October 15, 2010. The
exercise price per share of common stock shall be equal to the closing price of
the common stock on the OTC Bulletin Board on the date that Executive is elected
to the Surge Board of Directors on the date granted.  The Option shall
accelerate and vest in its entirety if the Company terminates executive without
Cause and Executive shall have at least thirty days to exercise the entire
Option. If Executive ceases to be a director or employee of the Company, then
the options vested shall be determined on a pro rata basis from the date of
issuance to the date of termination.   The Option shall be further subject to
the additional terms and conditions provided in the Option Agreement, attached
hereto as Exhibit “B”.




 2.4           Additional Benefits.  If and when Executive becomes an employee
of the Company, Executive will receive health insurance for himself at the
Company’s expense.  Executive may purchase health insurance for his family on
the same terms as such insurance is made available to other Executives of the
Company.  If and when Executive becomes an employee of the Company, Executive
will be entitled to participate in such other Executive benefit and welfare
programs, plans and arrangements (including, without limitation, pension,
supplemental pension and other retirement plans, group disability benefits,
travel or accident insurance plans) and to receive fringe benefits, such as dues
and fees of professional organizations and associations, which are from time to
time available to the Company’s executive personnel; provided, however, there
will be no duplication of termination or severance benefits, and to the extent
that such benefits are specifically provided by the Company to Executive under
other provisions of this Agreement, the benefits available under the foregoing
plans and programs will be reduced by any benefit amounts paid under such other
provisions.  The Company may terminate or reduce benefits under any benefit
plans and programs to the extent such reductions apply uniformly to all of the
Company’s executive personnel entitled to participate therein, and Executive’s
benefits will be reduced or terminated accordingly.  The Company will not pay
Executive the cash equivalent of any benefit it offers to Executive which
Executive declines for any reason to accept.  Specifically, without limitation,
Executive will receive the following benefits:


(a)           Reimbursement of Business Expenses.  Whether Executive is deemed
and employee or consultant, the Company will, in accordance with standard
Company policies, pay or reimburse Executive for all reasonable travel and other
expenses incurred by Executive in performing his obligations in an amount not to
exceed $2,000.00 per month.  Executive will submit an expense report on the last
day of each month, starting on October 31, 2010.
 
                                               (b)           Vacations, Sick and
Personal Time (PST).  If and when Executive becomes an employee of the Company,
Executive will be entitled to 18 business days excluding Company holidays, of
paid vacation and personal and sick time (PST) during each 12-month period of
full-time engagement with the Company.  PST accruals may not exceed 30 business
days. In other words, once Executive has accrued 30 days’ accrued PST, Executive
will accrue no additional PST time until Executive has taken vacation and his
accrued vacation time has dropped below the 30 day maximum.


 
 
-19-

--------------------------------------------------------------------------------

 


ARTICLE III


TERMINATION OF ENGAGEMENT


 3.1           Death, Retirement or Disability of Executive. Executive’s
engagement under this Agreement will automatically terminate upon the death or
retirement of Executive, and the date of death or disability will be deemed to
be the Termination Date.  Company may also terminate Executive’s engagement if
Executive suffers a disability that renders Executive unable, as determined in
good faith by the Board, to perform the essential functions of the position,
even with reasonable accommodation, for four months in any twelve month
period.  In such a case, the Termination Date will be that specified in the
notice from the Company to Executive.  If Executive’s engagement is terminated
due to Executive’s disability, then, provided Executive is an employee of the
Company at the time of such disability, at Executive’s election and the
Company’s cost, to the extent permitted by Company’ insurance policies and
benefit plans, for six months after Executive’s Termination Date, except as
required by law (e.g., COBRA health insurance continuation election) the Company
will continue to provide health insurance.


 3.2           By Executive.


Executive will be allowed to resign for cause only. If he resigns without cause
prior to October 31, 2012, then he will give up a pro rata share of the
acquisition price of SEC Compliance, Inc.


 3.3           By Company.


(a)           This Agreement may only be terminated by the Company for Cause
except as provided otherwise in this section..


(b)           If, and only if, the Company attempts to terminate this Agreement
prior to the end of the initial two-year Term of this Agreement (expiring
October 13, 2012), without Cause (as defined herein), the Company will pay
Executive a separation payment equal to the greater of $50,000 or  $10,000
multiplied by the number of months and partial months remaining under the Term
(the “Separation Payment”), subject to customary and usual withholdings if
applicable, on Executive’s last day of engagement with the Company.  If after
the termination of Executive’s engagement without Cause, Executive materially
breaches any of his obligations under the Non-Competition, Non-Solicitation and
Confidentiality Agreement attached hereto as Exhibit “A”, Executive must
immediately repay any previously paid portion of the Separation Payment upon the
Company’s demand.


(c)           If, and only if, the Company breaches any part of this agreement,
and such breach is not cured within 60 days, or does not pay Executive pursuant
to the purchase price payment set forth in the Asset Purchase Schedule and or
this Compensation Agreement, the Company will transfer a pro rata amount of all
shares/assets back to the Executive based on the amount paid compared with the
total compensation due.  In the event of breach, the Company will be responsible
for all expenses including legal expenses for transference of  shares/assets
back to Executive.


 3.4           Compensation upon Termination of Engagement.  If Executive’s
engagement hereunder is terminated without Cause, except for any other rights or
benefits specifically provided for herein following his period of engagement,
the Company will be obligated to provide compensation and benefits to Executive
only as follows:


(a)           Pay Executive (or his estate or beneficiaries) any Base
Compensation that has accrued but not been paid as of the Termination Date, less
standard withholdings (if applicable) for tax and Social Security purposes;


(b)           If applicable, pay Executive (or his estate or beneficiaries) for
unused vacation days accrued as of the Termination Date  in an amount equal to
his Base Compensation multiplied by a fraction the numerator of which is the
number of accrued unused vacation days and the denominator of which is 360;

 
 
-20-

--------------------------------------------------------------------------------

 



(c)           Reimburse Executive (or his estate or beneficiaries) for expenses
incurred by him prior to the Termination Date that are subject to reimbursement
pursuant to this Agreement;


(d)           Provide to Executive (or his estate or beneficiaries) any accrued
and vested benefit required to be provided by the terms of any Company-sponsored
benefit plans or programs, together with any benefits required to be paid or
provided in the event of Executive’s death or total disability under applicable
law;


(e)           Pay Executive (or his estate or beneficiaries) as required under
Sections 2.2, 2.3, 3.3(b) and Section 3.4 of this Agreement, if and as
applicable.


Other than the payments provided in subsections (a)-(e) above, Company will have
no obligation to make any other payment, including severance or other
compensation, of any kind (including, without limitation, any bonus or portion
of a bonus that may otherwise have become due and payable to Executive with
respect to the year in which the Termination Date occurs, except as expressly
set forth in this Agreement).  All other benefits provided by Company to
Executive under this Agreement or otherwise will cease on the Termination Date.


ARTICLE IV


RESTRICTIVE COVENANTS


 4.1           Confidential Information and Invention Assignment
Agreement.  Concurrently herewith, Executive agrees to execute the
Non-Competition, Non-Solicitation and Confidentiality Agreement attached as
Exhibit “A” to this Agreement.  Executive agrees to comply with all of the terms
and conditions of said agreement.
 
ARTICLE V


MISCELLANEOUS


 5.1           Integration; Modification; Waiver.  This Agreement, including all
exhibits (all of which are incorporated into the Agreement), constitutes and
contains the entire agreement and understanding concerning the subject matter
between the parties, sets forth all inducements made by any party to any other
party with respect to any of the subject matter, and supersedes and replaces all
prior and contemporaneous negotiations, proposed agreements or agreements,
whether written or oral.  Each of the parties acknowledges to each of the other
parties that no other party nor any agent or attorney of any other party has
made any promise, representation or warranty whatsoever, express or implied,
written or oral, not contained herein concerning the subject matter hereof to
induce him to execute this Agreement, and each of the parties acknowledges that
he has not executed this Agreement in reliance on any promise, representation or
warranty not contained herein.  No supplement, modification, or amendment of
this Agreement will be binding unless executed in writing by all the
parties.  No action or failure to act will constitute a waiver of any right or
duty under this Agreement, nor will any action or failure to act constitute an
approval of, or acquiescence in, any breach.  No waiver of any of the provisions
of this Agreement will be deemed, or will constitute, a waiver of any other
provision, whether or not similar, nor will any waiver constitute a continuing
waiver.  No waiver will be binding unless executed in writing by the party
making the waiver.


 5.2           Successors; Binding Agreement.  This Agreement will be binding
upon any successors or assigns of the Company and will inure to the benefit of
and be enforceable by Executive’s personal or legal representatives,
beneficiaries, designees, executors, administrators, heirs, distributees,
devisees and legatees.


(a)           In the event the Company will merge or consolidate with any other
corporation, partnership or business entity, or all or substantially all of the
Company’s business or assets will be transferred in any manner to any other
corporation, partnership or business entity, then such successor to the Company
will thereupon succeed to, and be subject to, all rights, interests, duties and
obligations of, and will thereafter be deemed for all purposes hereof to be, the
“Company” under this Agreement.


(b)           This Agreement is personal in nature and the Executive will not,
without the written consent of the Company, assign or transfer this Agreement or
any rights or obligations hereunder.

 
 
-21-

--------------------------------------------------------------------------------

 



(c)           Except as set forth in subsection (a) above, nothing expressed or
implied in this Agreement is intended or will be construed to confer upon or
give to any person, other than the parties to this Agreement, any right, remedy
or claim under or by reason of this Agreement or of any term, covenant or
condition of this Agreement.


 5.3           Severability.  It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Agreement will be adjudicated by a court of competent jurisdiction to be
invalid, illegal, prohibited or unenforceable for any reason, such provision, as
to such jurisdiction, will be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.  Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, illegal,
prohibited or unenforceable in such jurisdiction, it will, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.


 5.4           Notices.  All the notices and other communications required or
permitted hereunder will be in writing and will be delivered personally or sent
by registered or certified mail, return receipt requested, to the parties hereto
at the following addresses, or at such other address as the party may otherwise
indicate:


                                                                      To the
Company:                                            E. Jamie Schloss
                                                                                                                                               
Surge Global Energy, Inc.
                                                                                                                                               
990 Highland Drive, Suite 206
                                                                                                                                               
Solana Beach CA 92075




                                                                      To
Executive:                                                 David McGuire
               10599 Wilshire Blvd., #307
               Los Angeles, CA 90024


                                5.5           Headings.  The subject headings of
the sections and subsections of this Agreement are included for convenience of
reference only, do not form a part of this Agreement and will not in any way
affect the meaning or interpretation of this Agreement or any of its provisions.


 5.6           Authority.  The undersigned individuals execute this Agreement on
behalf of the respective parties, and represent that they are authorized to
enter into and execute this Agreement on behalf of such parties.


                                 5.7           Further Assurances.  The parties
agree to execute all instruments and documents of further assurance and will do
any and all such acts as may be reasonably required to carry out their
obligations and to consummate the transactions contemplated herein.


 5.8           Executive’s Representations.  Executive represents and warrants
that neither the execution nor delivery of this Agreement nor the performance of
his duties hereunder violates the provisions of any other agreement to which he
is a party or by which he is bound including, without limitation, any
non-competition, engagement or confidentiality agreements.
 
 
                                 5.9           Cumulative Rights and
Remedies.  The rights and remedies in this Agreement will be cumulative, and in
addition to, any duties, obligations, rights and remedies otherwise provided by
law.


                                 5.11         Counterparts/Facsimile
Signatures.  This Agreement may be executed in any number of counterparts, using
facsimile signatures, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.


 5.12         Governing Law and Venue.  This Agreement will be construed in
accordance with and governed for all purposes by the laws of the State of
California applicable to contracts executed and wholly performed within such
state. The parties agree that any civil action to enforce or interpret this
Agreement will be brought exclusively in the state or federal courts serving San
Diego County, California.


                                 5.13         Advice of Counsel.  Each party
acknowledges and agrees that it has given mature and careful thought to this
Agreement and that it has been given the opportunity to independently review
this Agreement with his or its own independent legal counsel.

 
 
-22-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

   
COMPANY
 
 
 
Surge Global Energy, Inc.,
      A Delaware corporation  

     
Dated:  October 1, 2010
By:
/s/ E. Jamie Schloss       E. Jamie Schloss,       Chief Executive Officer      
   

 

     EXECUTIVE        David McGuire  

 

       
Dated: October 1, 2010
By:
/s/ David McGuire       David McGuire  


 
 
-23-

--------------------------------------------------------------------------------

 


NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT
 
EXHIBIT “A”
 (TO ENGAGEMENT AGREEMENT)




I, David McGuire, acknowledge that in consideration and as a condition of my
Business Relationship (as defined below) or continued Business Relationship with
SEC Compliance, Inc., a California corporation (the “Company”), I have been
asked to review and execute this Agreement. After having been afforded
reasonable time to do so, I agree with the Company as follows:


1.
I understand that, for purposes of this Agreement, any term that is capitalized
in this Agreement but is not otherwise defined in this Agreement has the meaning
set forth in Article I.



2.
I will use any Confidential Information that may come into my possession only in
the ordinary course of performing duties as a consultant of the Company. I shall
not at any time, whether during or after the termination of my Business
Relationship, reveal any Confidential Information, except to employees of the
Company who need to know such Confidential Information for the purposes of their
employment, or except as otherwise authorized by the Company in writing. I shall
not use or attempt to use any Confidential Information in any manner that may
injure or cause loss or may be calculated to injure or cause loss, directly or
indirectly, to the Company.



3.
I agree that during my Business Relationship with the Company, I shall not use
or permit to be used any Company Documentation other than for the benefit of the
Company. I further agree that I shall not, after the termination of my Business
Relationship, use or permit others to use any such Company Documentation. I
acknowledge that all Company Documentation is the sole and exclusive property of
the Company. Immediately upon the termination of my Business Relationship, I
shall deliver all Company Documentation (including any copies) in my possession
to the Company’ main office.



4.
During the term of my Business Relationship with the Company, and also for a
period of three (3) years  after the termination of my Business Relationship
with the Company (the “Restricted Period”), unless the termination is without
cause or for reason of breach by the Company, I will not, either directly or
indirectly, on behalf of myself, or as an agent, partner, contractor, employer
or employee of any other third party, sell or lease, or attempt to sell or
lease, to any customer of the Company, or to any prospective customer of the
Company from which the Company has solicited business during the twelve months
prior to my termination, any products or services that the Company sells or
leases, including equipment lease financing services. Furthermore, I agree that
during the Restricted Period, I shall not, directly or indirectly:



 
(A) Induce or attempt to induce any employee or consultant to the Company to end
such relationship,



 
(B) Interfere with the relationship between the Company and any employee or
consultant to the Company,



 
(C) Employ, or otherwise engage as an employee, consultant, or otherwise, any
person who was an employee of, or consultant to the Company at any time during
the Restricted Period, or



 
(D) Induce or attempt to induce any customer, supplier or other business
relation of the Company to cease doing business with the Company,



 
(E) In any way interfere with the relationship between the Company and any
customer, supplier, or business relation of the Company, or



 
(F) Disparage the Company or any of its affiliates.



I further agree that I shall not, during the Restricted Period, invest in or
otherwise acquire the securities of any entity which is engaging or has engaged
in any of the foregoing; provided, however, that I may purchase or otherwise
acquire up to (but not more than) one percent (1%) of any class of securities of
any enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934.

 
 
-24-

--------------------------------------------------------------------------------

 


5.
If at any time or times during my Business Relationship (including, if I
provided services to the Company before signing this Agreement, the period of my
Business Relationship with the Company prior to my signing this Agreement), I
shall make, conceive, or create any Development that relates to the business of
the Company or any of the products or services being developed or sold by the
Company, or if I make, conceive, or create any Development that results from my
use of the premises or personal property of the Company, then all such
Developments and the benefits thereof shall be considered the sole property of
the Company, as works made for hire or otherwise. I agree to disclose any such
Development which I may make, conceive or create to the Company, and I assign
all rights I may have or may acquire in the Developments, and all benefits
and/or rights resulting from the Developments, to the Company.



6.
I agree that any breach of this Agreement by me will cause irreparable damage to
the Company and that, in the event of such breach, the Company shall have, in
addition to all remedies at law, the right to an injunction, specific
performance or other equitable relief to prevent the violation of my obligations
hereunder.



7.
I acknowledge and represent that my performance of all the terms of this
Agreement and my Business Relationship with the Company does not and will not
breach any agreement to keep in confidence proprietary information acquired by
me in confidence or in trust prior to my Business Relationship with the Company.



8.
Any waiver by the Company of a breach of any provision of this Agreement by me
shall not be construed as a waiver of any subsequent breach of any provision of
this Agreement.



9.
I agree that each provision of this Agreement shall be treated as a separate and
independent clause, and the unenforceability of any one clause shall not impair
the enforceability of any of the other clauses. Moreover, if any provision
contained in this Agreement shall be held to be excessively broad so as to be
unenforceable at law, it is our intention that those provisions be construed by
the appropriate judicial body, by limiting or reducing it or them so as to be
enforceable to the maximum extent compatible with applicable law.



10.
I understand that any amendment to or modification of this Agreement, or any
waiver of any provision hereof, must be in writing and signed by the Company and
by me.



11.
My obligations under this Agreement shall survive the termination of my Business
Relationship, regardless of the manner of such termination and shall be binding
upon my heirs, executors, administrators and legal representatives.



12.
The Company shall have the right to assign this Agreement to its successors and
assigns only with my prior written consent which will not be unreasonably
withheld.



13.
This Agreement shall be governed by and construed in accordance with the laws of
the State of California and shall be interpreted, enforced and governed under
its internal laws, without giving effect to the principles of conflicts of laws
of such state. Any claims or legal actions by one party against the other
arising out of my Business Relationship with the Company (whether or not arising
under this Agreement) shall be governed by the laws of the State of California
and shall be commenced and maintained in any state or federal court located in
San Diego, California, and I hereby submit to the jurisdiction and venue of any
such court.



               IN WITNESS WHEREOF, the undersigned has executed this Agreement
as of the date first above written.



 
Signature:
/s/ David McGuire      Name:   David McGuire      Date:    October 1, 2010  

 
-  -
 
-25-

--------------------------------------------------------------------------------

 

ARTICLE I
DEFINITIONS


“Business Relationship” shall mean my providing services to the Company or any
related affiliate or subsidiary of the Company in the capacity of an employee,
officer, director, advisor or consultant.


“Company Documentation” means notes, memoranda, reports, lists, records, contact
lists, drawings, sketches, specifications, software programs, data,
documentation or other materials of any nature and in any form, whether written,
printed, or in digital format or otherwise, relating to any matter within the
scope of the business of the Company or concerning any of its dealings or
affairs.


“Confidential Information” means any information concerning the organization,
business or finances of the Company or of any third party that the Company
considers to be and maintains as confidential. Confidential Information
includes, but is not limited to, trade secrets or confidential information
respecting customer lists, pricing methodology, residual positions, residual
charts, projects, plans and proposals; provided, however, that “Confidential
Information” shall not include any information which:
(I) is publicly available at the time of disclosure (through no act of mine);
(ii) Is disclosed to me by a third party who did not disclose it to me in
violation of a duty of confidentiality;
(iii) I knew or was in my possession before such information was provided to me
(provided that I can clearly establish receipt and possession of that
information before it was provided to me); or
(iv) Is required to be made available by me under legal process by subpoena or
other court order (provided that I agree to make reasonable efforts to provide
copies of such information to, or inform, the Company before disclosure).


“Developments” shall mean any invention, modification, discovery, design,
development, process, software program, work of authorship, documentation,
formula, data, technique, know-how, show-how, trade secret or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under copyright, trademark or similar statutes or subject to
analogous protection).
 
-26-

--------------------------------------------------------------------------------




EXHIBIT “B”
(TO ENGAGEMENT AGREEMENT)
 
SURGE GLOBAL ENERGY, INC.
NOTICE OF GRANT OF STOCK OPTION
Non-Plan Option
 
          XXXXXXXX (the “Optionee”) has been granted an option (the “Option”) to
purchase certain shares of Stock of Surge Global Energy, Inc., a Delaware
corporation, pursuant to the Stock Option Agreement attached hereto (the
“Agreement”), as follows:
 
Date of Option Grant:
     
Number of Option Shares:
     
Exercise Price:
     
Initial Exercise Date:
     
Initial Vesting Date:
     
Option Expiration Date:
     
Tax Status of Option:
Non statutory Stock Option
   
Vesting Period:
The Option vests in equal monthly installments over XX months with the first
such installment vesting on XXXXXX and the last installment vesting on XXXXXX.
   
 Vested Shares:
Except as provided in the Stock Option Agreement, the number of vested Shares
(disregarding any resulting fractional share) as of any date is determined by
dividing the Number of Option Shares by the Number of Vested Option
Installments.
   
Exceptions to Provisions of Stock Option Agreement:
None.

 
By their signatures below, the Company and the Optionee agree that the Option is
governed by this Notice and by the provisions of the Stock Option Agreement
(except as otherwise set forth opposite Exceptions to Provisions of Stock Option
Agreement), which is attached to and made a part of this document.  The Optionee
acknowledges receipt of a copy of the Stock Option Agreement, represents that
the Optionee has read and is familiar with its provisions, and hereby accepts
the Option subject to all of its terms and conditions.
 
SURGE GLOBAL ENERGY, INC.
 
By: _________________________________________
 
Print Name:  _________________________________
 
ATTACHMENTS:  Stock Option Agreement
OPTIONEE:        XXXXXXXXXXx
____________________________________________
Signature
____________________________________________
Date
____________________________________________
Address
____________________________________________
   

 
-27-

--------------------------------------------------------------------------------



THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN QUALIFIED
WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE
ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF
THE CALIFORNIA CORPORATIONS CODE.  THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT
ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE
SALE IS SO EXEMPT.
 
THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH SALE OR DISPOSITION MAY BE AFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.
 
SURGE GLOBAL ENERGY, INC.
 
STOCK OPTION AGREEMENT
 
Non-Plan Option
 
Surge Global Energy, Inc., a Delaware corporation, has granted to the individual
(the “Optionee”) named in the Notice of Grant of Stock Option (the “Notice”) to
which this Stock Option Agreement (the “Option Agreement”) is attached an option
(the “Option”) to purchase certain shares of Stock upon the terms and conditions
set forth in the Notice and this Option Agreement.  By signing the Notice, the
Optionee: (a) represents that the Optionee has read and is familiar with the
terms and conditions of the Notice and this Option Agreement, including the
Effect of Termination of Service set forth in Section 7, (b) accepts the Option
subject to all of the terms and conditions of the Notice and this Option
Agreement, (c) agrees to accept as binding, conclusive and final all decisions
or interpretations of the Board upon any questions arising under the Notice or
this Option Agreement, and (d) acknowledges receipt of a copy of the Notice and
this Option Agreement.
 
1. Definitions and Construction.
 
1.1 Definitions.  Whenever used herein, the following terms shall have their
respective meanings set forth below:
 
(a) “Board” means the Board of Directors of the Company, or a committee of the
Board duly appointed to administer this Option and having such powers as shall
be specified by the Board.
 
(b) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated there under.
 
(c) “Company” means Surge Global Energy, Inc., a Delaware corporation, or any
successor corporation thereto.
 
(d) “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a Director) to a Participating Company,
provided that the identity of such person, the nature of such services or the
entity to which such services are provided would not preclude the Company from
offering or selling securities to such person pursuant to this Agreement in
reliance on either the exemption from registration provided by Rule 701 under
the Securities Act or, if the Company is required to file reports pursuant to
Section 13 or 15(d) of the Exchange Act, registration on a Form S-8 Registration
Statement under the Securities Act.
 
-28-

--------------------------------------------------------------------------------


 
(e) “Director” means a member of the Board or of the board of directors of any
other Participating Company.
 
(f) “Disability” means the inability of the Optionee, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
the Optionee’s position with the Participating Company Group because of the
sickness or injury of the Optionee.
 
(g) “Employee” means any person treated as an employee (including an officer or
a Director who is also treated as an employee) in the records of a Participating
Company; provided, however, that neither service as a Director nor payment of a
director’s fee shall be sufficient to constitute employment for purposes of this
Agreement.  The Company shall determine in good faith and in the exercise of its
discretion whether an individual has become or has ceased to be an Employee and
the effective date of such individual’s employment or termination of employment,
as the case may be.
 
(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(i) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Board, in its discretion, or by the Company,
in its discretion, if such determination is expressly allocated to the Company
herein, subject to the following:
 
(i) If, on such date, the Stock is listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be
the closing price of a share of Stock (or the mean of the closing bid and asked
prices of a share of Stock if the Stock is so quoted instead) as quoted on the
Nasdaq National Market, The Nasdaq SmallCap Market or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable.  If the relevant date does not fall on a day on
which the Stock has traded on such securities exchange or market system, the
date on which the Fair Market Value shall be established shall be the last day
on which the Stock was so traded prior to the relevant date, or such other
appropriate day as shall be determined by the Board, in its discretion.
 
(ii) If on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Board in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.
 
(j) “Incentive Stock Option” means an Option intended to be (as set forth in the
Option Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.
 
(k) “Insider” means an officer or a Director of the Company or any other person
whose transactions in Stock are subject to Section 16 of the Exchange Act.
 
(l) “Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Option Agreement) or which does not qualify as an Incentive Stock Option.
 
(m) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.
 
(n) “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation.
 
(o) “Participating Company Group” means, at any point in time, all corporations
collectively which are then Participating Companies
 
-29-

--------------------------------------------------------------------------------


 
(p) “Securities Act” means the Securities Act of 1933, as amended.
 
(q) “Service” means the Optionee’s employment or service with the Participating
Company Group, whether in the capacity of an Employee, a Director or a
Consultant.  The Optionee’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Optionee renders Service
to the Participating Company Group or a change in the Participating Company for
which the Optionee renders such Service, provided that there is no interruption
or termination of the Optionee’s Service.  Furthermore, the Optionee’s Service
with the Participating Company Group shall not be deemed to have terminated if
the Optionee takes any military leave, sick leave, or other bona fide leave of
absence approved by the Company; provided, however, that if any such leave
exceeds ninety (90) days, on the ninety-first (91st) day of such leave the
Optionee’s Service shall be deemed to have terminated unless the Optionee’s
right to return to Service with the Participating Company Group is guaranteed by
statute or contract.  Notwithstanding the foregoing, unless otherwise designated
by the Company or required by law, a leave of absence shall not be treated as
Service for purposes of determining vesting under this Option Agreement.  The
Optionee’s Service shall be deemed to have terminated either upon an actual
termination of Service or upon the corporation for which the Optionee performs
Service ceasing to be a Participating Company.  Subject to the foregoing, the
Company, in its discretion, shall determine whether the Optionee’s Service has
terminated and the effective date of such termination.
 
(r) “Stock” means the common stock of the Company, as adjusted from time to time
in accordance with Section 9.
 
(s) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
 
1.2 Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of’ this
Option Agreement.  Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular.  Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
 
2. Tax Status of Option.  This Option is intended to be a Nonstatutory Stock
Option and shall not be treated as an Incentive Stock Option within the meaning
of Section 422(b) of the Code.
 
3. Administration.
 
All questions of interpretation concerning this Option Agreement shall be
determined by the Board.  All determinations by the Board shall be final and
binding upon all persons having an interest in the Option.  Any officer of a
Participating Company shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.
 
4. Exercise of the Option.
 
4.1 Right to Exercise.  Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Exercise Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the Number
of Vested Shares (determined in accordance with the Notice) less the number of
shares previously acquired upon exercise of the Option.
 
4.2 Method of Exercise.  Exercise of the Option shall be by written notice to
the Company in the form of Exhibit 1 hereto (the “Exercise Notice”) which must
state the election to exercise the Option, the number of whole shares of Stock
for which the Option is being exercised and such other representations and
agreements as to the Optionee’s investment intent with respect to such shares as
may be required pursuant to the provisions of this Option Agreement.  The
written notice must be signed by the Optionee and must be delivered in person,
by certified or registered mail, return receipt requested, by confirmed
facsimile transmission, or by such other means as the Company may permit, to the
Chief Financial Officer of the Company, or other authorized representative of
the Participating Company Group, prior to the termination of the Option as set
forth in Section 6, accompanied by full payment of the aggregate Exercise Price
for the number of shares of Stock being purchased.  The Option shall be deemed
to be exercised upon receipt by the Company of such written notice, the
aggregate Exercise Price, and, if required by the Company, such executed
agreement.
 
-30-

--------------------------------------------------------------------------------


 
4.3 Payment of Exercise Price.  Except as otherwise provided below, payment of
the aggregate Exercise Price for the number of shares of Stock for which the
Option is being exercised shall be made (i) in cash, by check, or cash
equivalent, (ii) by means of a Cashless Exercise, as defined below, or (iii) by
any combination of the foregoing.  Optionee shall be responsible for filing any
reports of remittance or other foreign exchange filings required in order to pay
the exercise price.  A “Cashless Exercise” means the delivery of a properly
executed notice together with irrevocable instructions to a broker in a form
acceptable to the Company providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the shares of Stock
acquired upon the exercise of the Option pursuant to a program or procedure
approved by the Company (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System).  The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to decline to approve or terminate any such program or procedure.
 
4.4 Tax Withholding.  At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Optionee hereby
authorizes withholding from payroll and any other amounts payable to the
Optionee, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company Group, if any, which arise in
connection with the Option, including, without limitation, obligations arising
upon (i) the exercise, in whole or in part, of the Option, (ii) the transfer, in
whole or in part, of any shares acquired upon exercise of the Option, or
(iii) the operation of any law or regulation providing for the imputation of
interest.  The Option is not exercisable unless the tax withholding obligations
of the Participating Company Group are satisfied.  Accordingly, the Company
shall have no obligation to deliver shares of Stock until the tax withholding
obligations of the Participating Company Group have been satisfied by the
Optionee.
 
4.5 Certificate Registration.  Except in the event the Exercise Price is paid by
means of a Cashless Exercise, the certificate for the shares as to which the
Option is exercised shall be registered in the name of the Optionee, or, if
applicable, in the names of the heirs of the Optionee.
 
4.6 Restrictions on Grant of the Option and Issuance of Shares.  The grant of
the Option and the issuance of shares of Stock upon exercise of the Option shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed.  In addition, the Option may not be
exercised unless (i) a registration statement under the Securities Act shall at
the time of exercise of the Option be in effect with respect to the shares
issuable upon exercise of the Option or (ii) in the opinion of legal counsel to
the Company, the shares issuable upon exercise of the Option may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  THE OPTIONEE IS CAUTIONED THAT THE OPTION
MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED.  ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO EXERCISE THE OPTION
WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.  The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Option shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained.  As a condition to the
exercise of the Option, the Company may require the Optionee to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.  Any shares which are issued
will be “restricted securities” as that term is defined in Rule 144 under the
Securities Act, as further described in Section 7 of the Exercise Notice, unless
they are registered under the Securities Act.  The Company is under no
obligation to register the shares of Stock issuable upon exercise of this
Option.
 
-31-

--------------------------------------------------------------------------------


 
4.7 Fractional Shares.  The Company shall not be required to issue fractional
shares upon the exercise of the Option.
 
    5.   Nontransferability of the Option.
 
The Option may be exercised during the lifetime of the Optionee only by the
Optionee or the Optionee’s guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution.  Following the death of the Optionee, the Option, to the
extent provided in Section 7, may be exercised by the Optionee’s legal
representative or by any person empowered to do so under the deceased Optionee’s
will or under the then applicable laws of descent and distribution.
 
  6.   Termination of the Option.
 
The Option shall terminate and may no longer be exercised on the first to occur
of (a) the Option Expiration Date, (b) the last date for exercising the Option
following termination of the Optionee’s Service as described in Section 7, or
(c) a Change in Control to the extent provided in Section 8.
 
   7.   Effect of Termination of Service.
 
7.1 Option Exercisability.
 
(a) Disability.  If the Optionee’s Service with the Participating Company Group
terminates because of the Disability of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee (or the Optionee’s guardian or
legal representative) at any time prior to the expiration of six (6) months
after the date on which the Optionee’s Service terminated, but in any event no
later than the Option Expiration Date.
 
(b) Death.  If the Optionee’s Service with the Participating Company Group
terminates because of the death of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee’s legal representative or other
person who acquired the right to exercise the Option by reason of the Optionee’s
death at any time prior to the expiration of six (6) months after the date on
which the Optionee’s Service terminated, but in any event no later than the
Option Expiration Date.  The Optionee’s Service shall be deemed to have
terminated on account of death if the Optionee dies within three (3) months
after the Optionee’s termination of Service.
 
(c) Other Termination of Service.  If the Optionee’s Service with the
Participating Company Group terminates for any reason, except Disability or
death, the Option, to the extent unexercised and exercisable by the Optionee on
the date on which the Optionee’s Service terminated, may be exercised by the
Optionee at any time prior to the expiration of six (6) months (or such other
longer period of time as determined by the Board, in its discretion) after the
date on which the Optionee’s Service terminated, but in any event no later than
the Option Expiration Date.
 
7.2 Extension if Exercise Prevented by Law.  Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until three (3) months after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.
 
7.3 Extension if Optionee Subject to Section 16(b).  Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section 7.1
of shares acquired upon the exercise of the Option would subject the Optionee to
suit tinder Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Optionee would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Optionee’s termination of Service, or (iii) the Option Expiration Date.
 
-32-

--------------------------------------------------------------------------------


 
       8.  Change in Control.
 
8.1 Definitions.
 
(a) An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company:
(ii) a merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company;
or (iv) a liquidation or dissolution of the Company.
 
(b) A “Change in Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, a “Transaction”) wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting stock of the
Company or the corporation or corporations to which the assets of tile Company
were transferred (the “Transferee Corporation(s)”), as the case may be.  For
purposes of the preceding sentence, indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting stock of
one or more corporations which, as a result of the Transaction, own the Company
or the Transferee Corporation(s), as the case may be, either directly or through
one or more subsidiary corporations.
 
8.2 Effect of Change in Control on Option.  In the event of a Change in Control,
the surviving, continuing, successor, or purchasing corporation or parent
corporation thereof as the case may be (the “Acquiring Corporation”), may either
assume the Company’s rights and obligations under the Option or substitute for
the Option a substantially equivalent option for the Acquiring Corporation’s
stock.  In the event the Acquiring Corporation elects not to assume the
Company’s rights and obligations under the Option or substitute for the Option
in connection with the Change in Control, and provided that the Optionee’s
Service has not terminated prior to such date, the Vested Ratio shall be deemed
to be 1/1 as of the date ten (10) days prior to the date of the Change in
Control.  Any vesting of the Option that was permissible solely by reason of
this Section 8.2 shall be conditioned upon the consummation of the Change in
Control.  The Option shall terminate and cease to be outstanding effective as of
the date of the Change in Control to the extent that the Option is neither
assumed or substituted for by the Acquiring Corporation in connection with the
Change in Control nor exercised as of the date of the Change in
Control.  Notwithstanding the foregoing, shares acquired upon exercise of the
Option prior to the Change in Control and any consideration received pursuant to
the Change in Control with respect to such shares shall continue to be subject
to all applicable provisions of this Option Agreement except as otherwise
provided herein.  Furthermore, notwithstanding the foregoing, if the corporation
the stock of which is subject to the Option immediately prior to an Ownership
Change Event described in Section 8.1 (a)(i) constituting a Change in Control is
the surviving or continuing corporation and immediately after such Ownership
Change Event less than fifty percent (50%) of the total combined voting power of
its voting stock is held by another corporation or by other corporations that
are members of an affiliated group within the meaning of Section 1504(a) of the
Code without regard to the provisions of Section 1504(b) of the Code, the Option
shall not terminate.
 
9. Adjustments for Changes in Capital Structure.
 
In the event of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification, or similar change in the
capital structure of the Company, appropriate adjustments shall be made in the
number, Exercise Price and class of shares of stock subject to the Option.  If a
majority of the shares which are of the same class as the shares that are
subject to the Option are exchanged for, converted into, or otherwise become
(whether or not pursuant to an Ownership Change Event) shares of another
corporation (the “New Shares”), the Board may unilaterally amend the Option to
provide that the Option is exercisable for New Shares.  In the event of any such
amendment, the Number of Option Shares and the Exercise Price shall be adjusted
in a fair and equitable manner, as determined by the Board, in its
discretion.  Notwithstanding the foregoing, any fractional share resulting from
all adjustment pursuant to this Section 9 shall be rounded down to the nearest
whole number, and in no event may the Exercise Price be decreased to an amount
less than the par value, if any, of the stock subject to the Option.  The
adjustments determined by the Board pursuant to this Section 9 shall be final,
binding and conclusive.
 
-33-

--------------------------------------------------------------------------------


 
10. Rights as a Stockholder, Employee or Consultant.
 
The Optionee shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of a certificate for the
shares for which the Option has been exercised (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company).  No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 9.  If the Optionee is an Employee, the
Optionee understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Optionee, the Optionee’s employment is “at will” and is for no specified
term.  Nothing in this Option Agreement shall confer upon the Optionee any right
to continue in the Service of a Participating Company or interfere in any way
with any right of the Participating Company Group to terminate the Optionee’s
Service as an Employee or Consultant, as the case may be, at any time.
 
11. Lock-Up Agreement.
 
The Optionee hereby agrees that in the event of any underwritten public offering
of stock, including but not limited to an initial public offering of stock, made
by the Company pursuant to an effective registration statement filed under the
Securities Act, the Optionee shall not offer, sell, contract to sell, pledge,
hypothecate, grant any option to purchase or make any short sale of, or
otherwise dispose of any shares of stock of the Company or any rights to acquire
stock of the Company for such period of time from and after the effective date
of such registration statement as may be established by the underwriter for such
public offering; provided, however, that such period of time shall not exceed
one hundred eighty (180) days from the effective date of the registration
statement to be filed in connection with such public offering.  The foregoing
limitation shall not apply to shares registered in the public offering under the
Securities Act.
 
12. Legends.
 
The Company may at any time place legends referencing and any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of stock subject to the provisions of this Option
Agreement.  The Optionee shall, at the request of the Company, promptly present
to the Company any and all certificates representing shares acquired pursuant to
the Option in the possession of the Optionee in order to carry out the
provisions of this Section.  Unless otherwise specified by the Company, legends
placed on such certificates may include, but shall not be limited to, the
following:
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER
THE ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE COMPANY, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”
 
13. Restrictions on Transfer of Shares.
 
No shares acquired upon exercise of the Option may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Optionee), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of law, in any manner which violates any of the
provisions of this Option Agreement and any such attempted disposition shall be
void.  The Company shall not be required (a) to transfer on its books any shares
which will have been transferred in violation of any of the provisions set forth
in this Option Agreement or (b) to treat as owner of such shares or to accord
the right to vote as such owner or to pay dividends to any transferee to whom
such shares will have been so transferred.
 
-34-

--------------------------------------------------------------------------------


 
14. Miscellaneous Provisions.
 
14.1 Binding Effect.  Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.
 
14.2 Termination or Amendment.  The Board may terminate or amend the Option at
any time; provided, however, that except as provided in Section 8.2 in
connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Optionee unless such termination or amendment is necessary to
comply with any applicable law or government regulation.  No amendment or
addition to this Option Agreement shall be effective unless in writing.
 
14.3 Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery or upon deposit in the United States Post Office,
by registered or certified mail, with postage and fees prepaid, addressed to the
other party at the address shown below that party’s signature or at such other
address as such party may designate in writing from time to time to the other
party.
 
14.4 Integrated Agreement.  The Notice and this Option Agreement constitute the
entire understanding and agreement of the Optionee and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Optionee and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein.  To the extent contemplated herein or therein, the provisions
of the Notice and the Option Agreement shall survive any exercise of the Option
and shall remain in full force and effect.
 
14.5 Applicable Law.  This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.
 
14.6 Counterparts.  The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
[end]
 
-35-

--------------------------------------------------------------------------------


 
EXHIBIT “1”
 
(TO ENGAGEMENT AGREEMENT)
Optionee:  XXXXXXXXX


Date: XXXXX
 
STOCK OPTION EXERCISE NOTICE
Non-Plan Option
 
Surge Global Energy, Inc.
Attention:  Chief Financial Officer
990 Highland Drive
Suite 206
Solana Beach, CA 92075
 
Ladies and Gentlemen:
 
1. Option.  I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of Surge Global Energy, Inc., a Delaware corporation
(the “Company”), pursuant to my Notice of Grant of Stock Option and Stock Option
Agreement (the “Option Agreement”) as follows:
 
Date of Option Grant:
     
Number of Option Shares:
 
   
Exercise Price:
     
Initial Exercise Date:
     
Initial Vesting Date:
     
Option Expiration Date:
 

 
2. Exercise of Option.  I hereby elect to exercise the Option to purchase the
following number of Shares:
 
Total Shares Purchased:
__________
Total Exercise Price (Total Shares X Price per Share)
$_________

 
3. Payments.  I enclose payment in fill of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:
 
q Cash:
 
__________
q Check:
 
$_________

 
 
-36-

--------------------------------------------------------------------------------

 

4. Tax Withholding.  I enclose payment in full of my withholding taxes, if any,
as follows:
 
(Contact Chief Financial Officer for amount of tax due.)
 
q Cash:
 
$_________
q Check:
 
$_________



5. Optionee Information.
 
My address is:
     
My Social Security Number is:
 

 
6. Binding Effect.  I agree that the Shares are being acquired in accordance
with and subject to the terms, provisions and conditions of the Option
Agreement, to all of which I hereby expressly assent.  This Agreement shall
inure to the benefit of and be binding upon my heirs, executors, administrators,
successors and assigns.
 
7. Transfer.  I understand and acknowledge that the Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and that consequently the Shares must be held indefinitely unless they are
subsequently registered under the Securities Act, an exemption from such
registration is available, or they are sold in accordance with Rule 144 under
the Securities Act, I further understand and acknowledge that the Company is
under no obligation to register the Shares.  I understand that the certificate
or certificates evidencing the Shares will be imprinted with legends which
prohibit the transfer of the Shares unless they are registered or such
registration is not required in the opinion of legal counsel satisfactory to the
Company.
 
I am aware that Rule 144 under the Securities Act, which permits limited public
resale of securities acquired in a nonpublic offering, is not currently
available with respect to the Shares and, in any event, is available only if
certain conditions are satisfied.  I understand that any sale of the Shares that
might be made in reliance upon Rule 144 may only be made in limited amounts in
accordance with the terms and conditions of such rule and that a copy of Rule
144 will be delivered to me upon request.
 
I understand that I am purchasing the Shares pursuant to the terms of the Notice
and my Option Agreement, copies of which I have received and carefully read and
understand.
 

 
Very truly yours,
 
_______________________________________
(Signature)
 
Receipt of the above is hereby acknowledged.
 
Surge Global Energy, Inc.
 
By: ____________________________________________                                                          
 
Title: __________________________________________                                                          
 
Dated:  ________________________________________                                                         
 
 

 
 
-37-

--------------------------------------------------------------------------------

 
